Citation Nr: 1146757	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  10-23 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for squamous cell carcinoma of the throat.

2.  Entitlement to service connection for left foot third toe osteotomy.

3.  Entitlement to service connection for hallux valgus deformity, to include as secondary to left foot third toe osteotomy.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to an initial compensable rating for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from August 1969 to February 1990.

These matters come to the Board of Veterans' Appeals (Board) on appeal from August 2008, April 2010, and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In the August 2008 rating decision, the RO denied service connection for squamous cell carcinoma.  The Veteran perfected an appeal of this matter in a June 2010 VA form 9.

In the April 2010 rating decision, the RO denied service connection for left foot third toe osteotomy and for hallux valgus deformity, to include as secondary to left foot third toe osteotomy.  In the May 2010 rating decision, the RO granted service connection and assigned an initial noncompensable rating for bilateral hearing loss and denied service connection for tinnitus.  The Veteran perfected an appeal of these matters in a May 2011 VA form 9.  As such, the Board also has jurisdiction over these issues.

In May 2011, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge regarding the issue of service connection for squamous cell carcinoma of the throat; a transcript of that hearing is of record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

With regard to the claim for service connection for squamous cell carcinoma, the Veteran provided testimony during a May 2011 Board hearing.  The Veteran testified that he was never stationed in Vietnam, but went on leave from CCK Air Base in Taiwan to Thailand.  He caught a flight out of Vietnam back to CCK while on leave, not on TDY.  He furthered that he was stationed in Taiwan and that his job was to wash the regular vehicles that were coming out of Vietnam and they were shipped "as is."  His military occupational specialty was a freight traffic specialist at that time.  He furthered that these vehicles were exposed to chemicals (Agent Orange - as clarified by the Veteran's representative, see hearing transcript, page 17), pointing out that detection paper was used on them after washing and if they changed color, indicating they were still contaminated, they had to be rewashed.  See hearing transcript, pages 4 to 6.  The Veteran also indicated during the hearing that he was at the Thailand Air Base with his unit, which he thought was the 1100 Air Base Group.  He contends that he was exposed to "Spray Nine" and "MEK" which are both cleaning compounds, and "Spray Nine" was discontinued as it was found to be dangerous.  See hearing transcript, pages 8 to 10.  

He furthered that in his duties as an aircraft mechanic he handled chemicals and was exposed to the fuel area which were hazardous.  Later during the hearing, the Veteran stated that he was stationed in Taiwan, not Thailand, and that was where he washed the vehicles coming out of Vietnam.  See hearing transcript, page 22.  However, he then states again that he was in Thailand washing the vehicles returning from Vietnam.  See hearing transcript, page 23.      

On review of the claims file, the Board notes that the Veteran's DD Form 214 for service from August 1969 to February 1973 indicates that the Veteran did not have service in Indochina or Vietnam, but he had service in Korea.  His military occupational specialty (MOS) was freight traffic specialist.  His DD Form 214 for the period from February 1973 to March 1977 shows that the Veteran had two years of foreign service, but does not indicate the Veteran's location.  His MOS at that time was also freight traffic specialist.  Lastly, the Veteran's DD Form 214 for the period from March 1977 to February 1990 shows that the Veteran's MOS was traffic management supervisor and aircraft structure maintenance technician.  He had over eight years of foreign service; however, no location is noted.  Service treatment records from September 1978 indicate the Veteran was in Taiwan and then later that same month he was in the Philippines.  In light of the above, to include the Veteran's testimony and his DD Forms 214, the Board is unclear as to where the Veteran was actually stationed during his periods of foreign duty. 

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.

If a Veteran, who served in the Republic of Vietnam was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), type II diabetes, and chronic lymphocytic leukemia.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

Even if a Veteran is found not entitled to a statutory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2724-2727 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation).  The ruling in Combee also applies to claims based on exposure to Agent Orange.  Brock v. Brown, 10 Vet. App. 155 (1997).

With regard to the Veteran's assertions of Agent Orange exposure in Thailand, VA has developed specific procedures to determine whether a Veteran was exposed to herbicides in a vicinity other than the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea.  VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n), directs that a detailed statement of the Veteran's claimed herbicide exposure be sent to the Compensation and Pension (C&P) Service via e-mail and a review be requested of the inventory of herbicide operations maintained by the Department of Defense (DOD) to determine whether herbicides were used or tested as alleged.  If the exposure is not verified, a request should then be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification.  See VBA Fast Letter 09-20 (May 6, 2009).  The M21-1MR also specifies when herbicide exposure may be conceded in certain cases where the Veteran served in Thailand during the Vietnam era.

The VBA Fast Letter 09-20 provides updated information concerning herbicide use in Thailand during the Vietnam era.  Previous development procedures that VBA was using for purposes of developing information concerning possible Agent Orange exposure in Thailand was replaced by a memorandum for the record that was jointly prepared by the Compensation and Pension Service and the Department of Defense.  If a claimed herbicide exposure cannot be resolved based on the information contained in the memorandum, then follow-up inquiries must be sent to the JSRRC before the claim can be properly adjudicated.  Id.  

The memorandum reports that tactical herbicides, such as Agent Orange, were used at the Pranburi Military Reservation from April to September 1964, but not near any U.S. military installation or Royal Thai Air Force Base.  Other than the 1964 tests on the Pranburi Military Reservation, tactical herbicides were not used or stored in Thailand.  See VBA Fast Letter 09-20.  The memorandum also reflects that some Operation RANCH HAND aircrafts flew insecticide missions in Thailand from August 1963 to September 1963 and in October 1966.  Id.  While there was no reported use of tactical herbicides on allied bases in Thailand, the memorandum indicated evidence of sporadic use of non-tactical (commercial) herbicides within fenced perimeters.

In addition, the Board notes that prior to February 2011, the Department of Defense (DOD) recognized that certain Veterans who had served with a limited number of units had been exposed to herbicides during their tour of duty in Korea near the demilitarized zone (DMZ) from April 1968 to July 1969.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.

Effective February 24, 2011, however, VA amended its regulations (38 C.F.R. 
§ 3.307) to extend a presumption of herbicide exposure to certain Veterans who served in Korea.  Specifically, a Veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (a)(6)(iv).  This amendment was to apply to all applications for benefits received by VA on or after February 24, 2011 and to all applications for benefits pending before VA on February 24, 2011.  VA believed it was reasonable and consistent with the intent of Congress to concede exposure for Veterans who served in or near the Korean DMZ after herbicide application ceased, because of the potential for exposure to residuals of herbicides applied in that area.  See 149 Cong. Rec. H11705 -01 (2003) 

A list of service units that have been recognized by the Department of Defense (DOD) as having served in areas along the Korean demilitarized zone (DMZ) may be found in VA's M21-1MR at part IV, subpart ii, chapter 2, § C.10.p.  Exposure to herbicides is conceded for Veterans who allege service along the DMZ in Korea and were assigned to certain units between April 1968 and July 1969.  However, the Board notes that VA is in the process of revising M21-1MR to add at least one additional unit (2nd Military Police Company of the 2nd Infantry Division), as well as to extend the dates of potential herbicide exposure along the DMZ from April 1, 1968 to August 31, 1971, in accordance with the amendment cited above. 

In this case, the Veteran's DD Form 214 indicates that he served in Korea, for an unknown period between August 1969 to February 1973, and his location is unknown.  Moreover, the Veteran has provided conflicting testimony as to having had foreign service in Taiwan and in Thailand.  Hence, the Board finds that a remand is warranted to verify the Veteran's specific foreign duty locations and the units he was assigned to during these periods, to include service in Vietnam, Korea, Thailand, and/or Taiwan. 

Following this search and if in-country Vietnam service is not verified, the RO should follow the procedures outlined in VA Fast Letter 09-20, Developing for Evidence of Herbicide Exposure in Haas-Related Claims from Veterans with Thailand Service during the Vietnam Era and as appropriate, in or a near the DMZ.  As stated in the VA Fast Letter, the RO must peruse the Fast Letter, which contains input from the Department of Defense (DoD) and is intended to cover general claims of exposure as well as a number of specific exposure claims.  If the issue of herbicide exposure can be resolved based on this document alone, then further development is not necessary.  If actual herbicide exposure remains in question, an inquiry must be sent directly to the JSRRC for verification.

Prior to sending a request to JSSRC the RO should send the Veteran a notice in compliance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) which informs him of claims for service connection based on Agent Orange exposure and the new rulemaking discussed herein with procedures to address claims based on Agent Orange exposure in Thailand and in the DMZ.  The RO should also request that the Veteran submit information pertaining to the approximate dates, location, and nature of his alleged exposure.  Once the RO has obtained the information as to the approximate dates, location, and nature of the alleged exposure, it should then send an inquiry to JSRRC and DOD for verification of herbicide exposure on any identified location of applicable foreign service for the Veteran.

With regard to the claims for service connection for left foot third toe osteotomy, for hallux valgus deformity, to include as secondary to left foot third toe osteotomy and for tinnitus and for the claim for entitlement to an initial compensable rating for bilateral hearing loss, the Veteran perfected his appeal of these matters in a May 2011 substantive appeal (via a VA Form 9).  In his substantive appeal, he requested a Board hearing at a local RO (a Travel Board hearing).  Accordingly, the RO should schedule the Veteran for a Travel Board hearing after the remand objectives are accomplished. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should send the Veteran a corrective notice that (1) complies with the notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b); (2) informs him of the evidence required to establish a service connection claim based on Agent Orange exposure; and (3) explains the new rulemaking discussed herein with procedures to address claims based on Agent Orange exposure in Thailand and in the DMZ.

The RO/AMC should also request that the Veteran submit information pertaining to the approximate dates, location, and nature of his alleged herbicide exposure.

2.  The RO/AMC should associate with the claims file the Veteran's service personnel records and verify the Veteran's military service in all foreign duty stations, to include the units he was assigned to and the locations of these units at the time, and if necessary, requesting such information from the JSRRC and/or the service department.
 
3.  After obtaining information as to the approximate dates, location, and nature of the Veteran's alleged exposure, the RO/AMC should compile a list of the Veteran's service dates and locations as well his contentions regarding exposure to herbicides in service. This information should be forwarded to the JSRRC and DOD and request all evidence of exposure to either tactical or commercial herbicide in accordance with 38 C.F.R. § 3.159 (2011).  This development should be undertaken pursuant to VA's Adjudication Procedure Manual, M21-1MR, with respect to claims for service connection based on herbicide exposure in locations other than Vietnam.  

The requests should continue until the records are obtained; or, it is reasonably certain that the records do not exist or that further efforts to obtain the records would be futile.  If the RO/AMC is unable to locate those records, then a memorandum of the efforts in attempting to obtain those records should be associated with the claims file.

4.  Thereafter, the RO should schedule the Veteran for a Travel Board hearing, as requested in his May 2011 substantive appeal, for all issues other than the claim for service connection for squamous cell carcinoma.  

5.  After completing the requested actions, and any other notice or development deemed warranted, the RO/AMC should readjudicate the issue of service connection for squamous cell carcinoma.  If the benefit sought on appeal regarding this issue remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.  The case should then be returned to the Board for further appellate consideration as warranted.

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2011).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 11).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (11).


